UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Year Ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-149784 CAR CHARGING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 03-0608147 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 1691 Michigan Avenue, Suite 425 Miami Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 521-0200 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Aggregate market value of voting common stock held by non-affiliates of the registrant as of April 11, 2011, was $7,122,612. As of April 11, 2011, the registrant had 23,609,067 common shares issued and outstanding and 10,000,000 Preferred Series A shares issued and outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. (REMOVED AND RESERVED) 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A(T). CONTROLS AND PROCEDURES 16 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 17 ITEM 11. EXECUTIVE COMPENSATION 19 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 21 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES 23 PART I ITEM 1.DESCRIPTION OF BUSINESS General The Company was incorporated in October 2006 in Nevada with the intention of providing personal consultation services to the general public.On December 7, 2009, we entered into a Share Exchange Agreement with Car Charging, Inc., a Delaware corporation (“Car Charging”). At closing, pursuant to the majority consent of our board of directors and shareholders, we (i) approved an amendment to our Articles of Incorporation changing our name to Car Charging Group, Inc.; and (ii) approved the authorization of 20,000,000 shares of preferred stock of the Company.Additionally, we filed a Certificate of Designation with the state of Nevada designating rights to the authorized preferred stock of the Company (the “Series A Convertible Preferred Stock”). We are an owner, provider and servicer of electric car charging stations to building owners, parking garages, municipalitiesprovide for the EV owner to have charging services in public areas on our network of charging stations.Our Company provides and installs car charging stations at public locations at no cost to the landowner.Furthermore, our Company is able to facilitate the purchase of a car charging station through our subsidiary, eCharging Stations, LLC.Wesubcontract toapproved local vendors the actual installation work and maintenance of the charging stations. Our Company firmly believes that it is important to be at the forefront of infrastructure development of the EV industry.In order for EV’s to become a mainstream reality, charging stations need to be in place and readily available. We will derive our main source of revenue from shared fees in connection with providing all necessary electric car charging services.As deregulation of electricity continues to take place throughout the United States, and the continued proliferation of alternative fuel methods comes to fruition, we will be in a greater position to capitalize on those opportunities. During February, 2011, the Shareholders and Board of Directors authorized a decrease of our,issued and outstanding common stock,in the form of a reverse stock-split, on a one-for-fifty (1:50) basis (the “Reverse Stock-Split”).All share and per share amounts included in the consolidated financial statements have been adjusted retroactively to reflect the effects of the Reverse Stock-Split. Properties We will maintain our principal offices at 1691 Michigan Avenue, Miami Beach, Florida, 33139. Our telephone number is (305) 521-0200. Our website is www.CarCharging.com we can be contacted by email at info@CarCharging.com. 1 Industry Overview At the start of the 20th century, electricity generally cost over $0.20 per kilowatt hour, and could be as high as $0.40.Gasoline could be purchased for $0.05 cents a gallon.In Canada in 1999, electricity costs were $0.10 (CDN) per kHw (about 25% of its price a century ago) and gasoline was $0.70 (CDN) per liter - more than $2.00 per gallon (50 times its price a century ago). Today, the average price of a gallon of regular gasoline across the United States exceeds $3.50 (over 70 times the price at the start of the 20th Century). Before 1898, finding gasoline for a car was an adventure in itself. By 1905, many general stores, carriage shops, and liveries were keeping large cans of gasoline on-hand to fuel the few gasoline cars that came by. Business in gasoline was not brisk initially, but it was lucrative - those that could afford the cars could afford to pay a premium for the gasoline. In 1905, 86% of the cars sold in the U.S. were powered by gasoline; electric and steam automobiles carried about 7% of the market each. By 1920,gasoline pumps were prevalent throughout North America, before electrification became a national initiative in Canada or the United States, and long before the standardized and interconnected electrical grid that we take for granted today was in place. According to Chevron, they built the first gasoline station in the United States in 1913, which started a boom in the building of these facilities until they were ubiquitous throughout the United States by 1920.In 1916 alone, over 200 petroleum companies were established in the United States, which coincides neatly with the decline of the electric car. Electrical recharging facilities were not nearly as common. Many “service stations” would not have had access to an electrical grid at the turn of the century.Even if they did, the electric cars did not use standard voltages, which made it expensive to buy the equipment to recharge cars of different voltages. Why has the electric vehicle industry come back to life over the last 3-7 years? For starters, environmental awareness as we know it today was non-existent a century ago.In addition, the price of gasoline has continued to rise, and electricity is simply a more affordable option.Most experts agree that what hindered the electrical vehicle industry years ago was cheap and readily available gasoline, as opposed to expensive electricity and a fragmented electrical generating industry and distribution network. In recent years, the costs of gasoline and electricity have reversed directions. More importantly, there has been a concerted effort on the part of big businesses to bring electrical vehicles and the ease of recharging them to main stream America.Almost all of the major car manufacturers have committed to the electric vehicle industry going forward.General Motors, Ford, Chrysler, Nissan, Honda, BMW, Mercedes, Tesla, and Fisker are just some examples of the car manufactures committed to making the electric vehicle industry a reality.Concurrently, major utility companies are all working on their infrastructure to make it easier to charge an electric vehicle. The financial commitments that have been made and that will continue to be made over the coming years suggests that this time around, the electric vehicle will become a real and viable option to car buyers. The last and most important reason why the electric vehicle has come back to life is the unprecedented loans and grants that both the US Government, as well as many other governments, have made to both small and big businesses. Whether it is for the actual manufacturing of a new car, or to startup companies looking to capitalize on new infrastructure technologies, governments have committed to spending billions of dollars to see that the electric vehicle industry as a whole will succeed. 2 The Ford Motor company was awarded a $5.9 billion loan in June of 2009s.Tesla Motors, Silicon Valley’s electric car manufacturer, received a $465 million loan.All of the aforementioned loans came fromthe US Government’s $25 billion program to be used solely for development of electric/plug-in hybrid vehicles. The government of France announced they will spend $2.2 billion to build a network of charging stations. Beyond that, France is putting the burden on building owners. The government is making the installation of charging stations mandatory in office parking lots by 2015 and any new apartment buildings with parking lots must host charging stations by 2012, and we anticipate that other governments will follow their lead. Product Suppliers Our product line consists of the CT2000 family of the ChargePoint Networked Charging Stations, manufactured by Coulomb Technologies, which are specifically designed for the North American market.The CT2000 family of charging stations supports both Level 1 and Level 2 (208/240V @ 30A) charging. The ChargePoint Networked Charging Stations combined with the ChargePoint Network Operating System (NOS) form a smart charging infrastructure for plug-in electric vehicles called the ChargePoint Network. Although we are not exclusively using Coulomb’s charging stations, we believe they are at the forefront of the electric vehicle charging station market.Strategically, it makes the most sense to be aligned with their devices and infrastructure.As the market continues to mature, we intend to upgrade when new technologies become available. Competition The competitive landscape in the development of a national or regional electric vehicle infrastructure is young and still fragmented. No clear leader or leaders have emerged and the marketplace is still in its infancy, leaving room for new arrivals to ascend. However, the terrain is such that competitors may quickly become complimentary to one another, allowing for greater mobility and enhanced driving distance for the electric vehicle operator through the ability to charge at different owned charging stations. This in turn will work towards further acceptance of electric vehicles, bringing additional revenue to all these companies and allowing the infrastructure to grow. Furthermore, because Car Charging is in the business of securing and owning Car Charging stations and not developing the technology behind the chargers, competitorsbecome partners if and when Car Charging seeks new chargers to equip additional locations with as the technology further develops The Electric vehicle manufacturing marketplace is made up of a variety ofcompanies who either offer direct distribution or work with independent distributors, including GE- General Electric is currently developing a Level 2 (220 Volt) Networked Charging Station. Better Place is a company developing the technology and working on the deployment of a network of battery charging stations and battery switch stations. Better Place is building its first electric vehicle network in Israel. Better Place has also announced an agreement with Renault-Nissan where they will develop an electric vehicle with the capacity to have its battery removed and swapped through the better place switching stations being developed. 350Green is a project developer that designs, builds and operates networks of plug-in electric vehicle (EV) charging stations. The company distributes its stations by partnering with retail hosts at select, high-traffic shopping centers and other places. Beam Charging has a similar business model to ours but is currently only operating in the New York area. Ecotality manufactures and sells Level 2 and 3 “Blink” chargers. Under a Federal Grant“The EV Project” they anticipate installalation of approximately 14,000 Level 2 and 300-400 Level 3 chargers in 6 states. 3 Outlook When evaluating our future, we believe the most important consideration is the number of locations we sign up to install charging stations.We could sign up a 600 spot parking garage, but only install one charging station upon the signing of our contract. What that location now represents to us as a company is 599 other potential charging locations that represent future revenues to us. We will have minimum capital needs to secure locations, and will only spend as the market warrants. Through the use of technology, we will be able to monitor the usage of the charging stations. As the market develops, we can increase the number of charging stations per location. Target Markets We launched our business in the State of Florida but have expanded to locations throughout the United States.Our goal is to expand nationally and internationally in conjunction with the demand for our service. Government/Regulatory Approval The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in the United States or any other jurisdiction, may be changed, applied or interpreted in a manner which can adversely alter the Company’s ability to carry-on its business Local regulations for charging station installation vary from City to City.Compliance with such regulation(s) may cause installation delays, but these are not unique for any product that requires construction as part of its installation. The Company intends to charge customers a per session rate for its services, rather than base charges on kilowatt hours used so as not to be treated as a regulated public utility.The California Public Utilities (PUC) Commission, at its July 29, 2010 meeting determined that companies that sell electric vehicle charging services to the Public will not be regulated.This designation therefore, wouldsupport the Company’s billing intension spaceot binding on any other regulator or jurisdiction. Other jurisdictions, including the States of Washington and Virginia, are in process of adopting .Such new regulation will lead to the Company billing using kilowatt hours. Employees Currently,there are sevenemployees. 4 ITEM 1A.RISK FACTORS Risks Relating to Our Business WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Nevada in September 2006. We have no significant assets or financial resources. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the potentially thehighly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure youthat our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE NEED TO MANAGE GROWTH IN OPERATIONS TO MAXIMIZE OUR POTENTIAL GROWTH AND ACHIEVE OUR EXPECTED REVENUES AND OUR FAILURE TO MANAGE GROWTH WILL CAUSE A DISRUPTION OF OUR OPERATIONS RESULTING IN THE FAILURE TO GENERATE REVENUE. In order to maximize potential growth in our current and potential markets, we believe that we must expand our marketing operations. This expansion will place a significant strain on our management and our operational, accounting, and information systems. We expect that we will need to continue to improve our financial controls, operating procedures, and management information systems. We will also need to effectively train, motivate, and manage our employees. Our failure to manage our growth could disrupt our operations and ultimately prevent us from generating the revenues we expect. In order to achieve the above mentioned targets, the general strategies of our company are to maintain and search for hard-working employees who have innovative initiatives; on the other hands, our company will also keep a close eye on expanding opportunities. IF WE NEED ADDITIONAL CAPITAL TO FUND OUR GROWING OPERATIONS, WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL AND MAY BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. If adequate additional financing is not available on reasonable terms, we may not be able to undertake expansion or continue our marketing efforts and we would have to modify our business plans accordingly. There is no assurance that additional financing will be available to us. In connection with our growth strategies, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including (i) our profitability; (ii) the release of competitiveby our competition; (iii) the level of our investment in research and development;(iv) the amount of our capital expenditures, including acquisitions , and (V) our growth We cannot assure you that we will be able to obtain capital in the future to meet our needs. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. 5 NEED FOR ADDITIONAL EMPLOYEES The Company could face strong competition within the local area fromcompetitors in theEV charging services industry who could duplicate the model.These competitors may have substantially greater financial resources and marketing, development and other capabilities than the Company.In addition, there are very few barriers to enter into the market for our services.There can be no assurance, therefore, that any of our competitors, many of whom have far greater resources will not independently develop services that are substantially equivalent or superior to our services.Therefore, an investment in the Company is very risky and speculative due to the competitive environment in which the Company intends to operate. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF OUR OFFICERS. We are presently dependent to a great extent upon the experience, abilities and continued services of Michael D. Farkas, Andy Kinard and Richard Adeline, our management team.The loss of services of Mr. Farkas, Mr. Kinard or Mr. Adeline could have a material adverse effect on our business, financial condition or results of operation. WE ARE IN AN INTENSELY COMPETITIVE INDUSTRY AND THERE CAN BE NO ASSURANCE THAT WE WILL BE ABLE TO COMPETE WITH OUR COMPETITORS WHO MAY HAVE GREATER RESOURCES. The Company could face strong competition within the local areacompetitors in theEV charging services industry who could duplicate the model.These competitors may have substantially greater financial resources and marketing, development and other capabilities than the Company.In addition, there are very few barriers to enter into the market for our services.There can be no assurance, therefore, that any of our competitors, many of whom have far greater resources will not independently develop services that are substantially equivalent or superior to our services.Therefore, an investment in the Company is very risky and speculative due to the competitive environment in which the Company intends to operate. OUR FUTURE SUCCESS IS DEPENDENT UPON THE FUTURE GENERATION OF A MARKET FOR OUR SERVICE The Company currently remains and will continue to remain in a position of dependence on the creation and sustainability of the electric car market.While a vast majority of the major car manufacturers have made strong financial commitments to the electric vehicle industry going forward, there is no guaranty that the industry will become viable.Without a fleet of electric vehicles on the road needing recharging, there exists no opportunity for the Company to provide its intended service.Therefore, an investment in the Company is very risky and speculative due to the uncertain future of the electric vehicle market. Risks Associated with Our Shares of Common Stock IF WE FAIL TO ESTABLISH AND MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROL, WE MAY NOT BE ABLE TO REPORT OUR FINANCIAL RESULTS ACCURATELY OR TO PREVENT FRAUD.ANY INABILITY TO REPORT AND FILE OUR FINANCIAL RESULTS ACCURATELY AND TIMELY COULD HARM OUR REPUTATION AND ADVERSELY IMPACT THE TRADING PRICE OF OUR COMMON STOCK. Effective internal control is necessary for us to provide reliable financial reports and prevent fraud.If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed.As a result, our small size and any current internal control deficiencies may adversely affect our financial condition, results of operation and access to capital.We have not performed an in-depth analysis to determine if in the past un-discovered failures of internal controls exist, and may in the future discover areas of our internal control that need improvement. We currently do not have an audit committee or audit committee financial expert. Our Code of Ethics requires members of our management to report any conduct by our Chief Executive Officer or Chief Financial Officer, believed to be in violation of law or business ethics or in violation of any provision of the Code of Ethics to our audit committee.Because of the lack of an audit committee, violations of our Code of Ethics or violation of law or business ethics by Chief Executive Officer and Chief Financial Officer may go unreported. 6 OUR SHARES OF COMMON STOCK ARE VERY THINLY TRADED, AND THE PRICE MAY NOT REFLECT OUR VALUE AND THERE CAN BE NO ASSURANCE THAT THERE WILL BE AN ACTIVE MARKET FOR OUR SHARES OF COMMON STOCK EITHER NOW OR IN THE FUTURE. Our shares of common stock are very thinly traded, and the price if traded may not reflect our value. There can be no assurance that there will be an active market for our shares of common stock either now or in the future. The market liquidity will be dependent on the perception of our operating business and any steps that our management might take to bring us to the awareness of investors. There can be no assurance given that there will be any awareness generated. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business. If a more active market should develop, the price may be highly volatile. Because there may be a low price for our shares of common stock, many brokerage firms may not be willing to effect transactions in the securities. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of such shares of common stock as collateral for any loans. ITEM 2.DESCRIPTION OF PROPERTY We currently lease an office facility in Miami Beach, Florida. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation.There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock has traded on the OTC Bulletin Board system under the symbol “CCGI” since December 2009. The following table sets forth the high and low trade information for our common stock for each quarter since we completed the Reverse Merger on December 7, 2009 at an a price adjusted based on the Company’s 50-1 reverse stock split. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter ended Low Price High Price December 31, 2010 $ $ September 30, 2010 June 30, 2010 March 31, 2010 7 Holders As of March 23, 2011 in accordance with our transfer agent records, we had100 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Stock Option Grants To date, we have not granted any stock options. Warrants Granted The following table summarizes outstanding warrants by Expiration Date at December 31, 2010: Exercise Expiration Quantity Price Date December 7, 2012 December 7, 2014 April 1, 2013 April 1, 2013 April 12, 2013 April 27,2013 May 5, 2015 August 25, 2012 August 25, 2013 August 25, 2013 ITEM 6.SELECTED FINANCIAL DATA Not applicable. 8 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Except for the historical information, the following discussion contains forward-looking statements that are subject to risks and uncertainties, and which speak only as of the date of this annual report.No one should place strong or undue reliance on any forward looking statements.The Company’s actual results or actions may differ materially from these forward-looking statements for many reasons, including the risks described in Item 1A and elsewhere in this annual report.This Item should be read in conjunction with the financial statements and related notes and with the understanding that the Company’s actual future results may be materially different from what is currently expected or projected by the Company. The following provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition.The discussion should be read along with our financial statements and notes thereto. Car Charging Group, Inc. (formerly New Image Concepts, Inc.) was created as a result of a merger (Reverse Merger) on December 7, 2009, with Car Charging, Inc.New Image Concepts Inc. was a development stage entity with no certain revenue plan; Car Charging Inc. was formed on September 3, 2009 to develop a market to service electric vehicle charging.In this connection, the Company intends to continue toidentify and acquire the best possiblecharging devices and install them on properties (large garages,and the like) owned by third parties, which through LLC arrangements, share in service revenue generated from customer charging station use. Such use is not anticipate in any significant volume until sometime after the 4th quarter of 2011 , when automobile manufacturers are scheduled to mass produce and sell electric vehicles to the public. To date Company’s operations have been devoted primarily to developing a business plan, , raising capital for future operations,contracts with property owner/operators (the “Provider Agreements) and administrative functions.The Company intends to grow through internal development and selected acquisitions.During 2010 the Company initiated installation of charging stations pursuant to the terms of its Provider Agreements.However, the ability of the Company to achieve its business objectives is contingent upon its success in raising additional capital until adequate revenues are realized from operations.Therefore, no substantial revenue or profit is anticipated in the near or foreseeable future. During 2009, the Company raised $885,000 in capital through a private placement in addition to $100,000 in convertible notes that was its initial source of funds. During 2010, the Company increased its funding by $1,448,046 through the private sales of its common stock. By December 31, 2010, the Company had entered into contracts to provide charging services on third party premises, Provider Agreements, with eighteen (18) entities and completed installation of eight (8) charging stations (EV devices). The Company continues to acquire charging stations from Coulomb Technologies Inc., but consistent with its policy and business plan, continuously reviews the availability of acquiring EV devices from other manufacturers. The Company’s business plan anticipates that significant capital will be needed during 2011 and 2012 to build a network of charging stations throughout the United States. In this connection, during February, 2011, the Shareholders and Board of Directors authorized a decrease of ourissued and outstanding common stock, in the form of a reverse stock-split, on a one-for-fifty (1:50) basis (the “Reverse Stock-Split”). Accordingly, the amount of new capital needed will vary depending on several significant factors that include quantity of electric vehicle sales, gasoline prices, success of the Company’s Provider Agreement program, cost of EV's and the Company’s continued acceptance by the capital markets. 9 Pursuant to our business plan, to stimulate growth, control cash-flow and minimize costs, the Company has implemented a policy of both acquiring leads to third party owners for Provider Agreements through independent contractors and utilization of in-house personnel in pursuit of Provider Agreements Company executives accordingly, are employed to close and maintain Provider Agreements and relationships, in addition to those who coordinate installations and operations of EV charging stations. Wherever possible, the Company has adopted a policy of issuing warrants to avoid cash compensation expenses and encourage stock sales (subscriptions). These warrant transactions can result in significant non-cash compensation charges and other non-cash charges that are generally reflected in the financial statements as “compensation”, “general and administrative” or as “change in fair value” in the statements of operations and cash flow. The foregoing results in a balance sheet account referred to as “Derivative Liabilities.” Our cumulative liability related to these derivative transactions can be summarized at December 31, 2010 as consisting of liability related to warrants of $984,597 and conversion features of notes payable of $2,483,267. The Company evaluates its convertible debt, warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for in accordance with paragraph 810-10-05-4 of the FASB Accounting Standards Codification and paragraph 815-40-25 of the FASB Accounting Standards Codification. The result of this accounting treatment is that the fair value of the embedded derivative is marked-to-market each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the Statement of Operations as other income or expense,$3,211,356 gain for 2010. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. FOR THE YEAR ENDED DECEMBER 31, 2010 Our net loss during the year ended December 31, 2010, is attributable to the fact that we have not derived any revenue from operations to offset our business development expenses. Although we are pleased to note that auto manufacturers have initiated electric vehicle sales in the United States and that such sales should lead to production of revenue, our loss for the year ended December 31, 2010 amounted to $5,709,559, net of a gain on change in fair value of derivative liability of $3,211,356.The lossprimarily consists of compensation (including non-cash warrant compensation $6,995,084, and other cash compensation, including consulting, of $870,753; as well as non-cashgeneral and administrative charges of$309,000 issued as common stock,rent of $70,011 and travel of $93,227. During theyear management entered into negotiation and agreements to install EVat locations throughout the United States; and is in the process of hiring additional sales personnel, arranging tolease additional office space and negotiating additional potential installation cites. Manufacture and significant supply of electric vehicles that will require utilization of the Company’s services is not anticipated to begin until the 4th quarter of 2011; this gives the Company adequate time to develop its distribution plan and additional capital sources. FOR THE THE PERIOD FROM SEPTEMBER 3, 2, 2009 The Company was originally incorporated in Delaware on September 3, 2009 and was later recapitalized (December 7, 2009) through a reverse merger with a publicly traded shell company that was originally incorporated in Nevada on October 3, 2006.The combined entity adopted the Car Charging Group, Inc. name and identity of the Nevada corporation.Concurrently, the Company raised $885,000, through a private placement of its common stock (and warrants. Accordingly, during the period fromSeptember 3, 2009 to December 31, 2009the Company incurred a loss of $6,801,183, primarily attributable to compensation $263,278 and a loss in the change in fair value of derivatives of $6,454,754.The loss in fair value primarily reflects the value of warrants attached to stock subscriptions and the effect of the anticipated conversion of notes payable to common stock. Liquidity and Capital Resources The Company has primarily financed its activities from sales of capital stock of the Company and from loans from related parties.A significant portion of the funds raised from the sale of capital stock has been used to cover working capital needs such as office expenses and various consulting and professional fees, as well as our initial acquisition an installation of charging stations. 10 For the year ended December 31, 2010, $1,530,508 of cash was used to finance our operations; $173,826 was invested in charging stations and other depreciable property.Our accumulated deficit since inception (including liability for embedded derivatives) is $12,510,742.Such cash use and accumulated losses have resulted primarily from costs related to various consulting and professional fees and costs incurred in connection with capital transactions (embedded derivatives). Management believes that additional funding will be necessary in order for the Company to continue as a going concern. Significant additional capital or debt must be incurred to develop the Company’s business plan (that is, the acquisition and installation of charging stations prior to the generation of service revenue). The Company is investigating several forms of private debt and/or equity financing, although there can be no assurances that the Company will be successful in procuring such financing or that it will be available on terms acceptable to the Company. If the Company is unable to generate profits, or unable to obtain additional funds for itscapital investment needs, it may have to cease operations. Critical Accounting Policies a. Basis of presentation The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The consolidated financial statements include all accounts of Car Charging as of December 31, 2010 and for the period from September 3, 2009 (inception) through December 31, 2009.New Image Concepts, Inc.is included as of December 31, 2009 and for the period from December 7, 2009 through December 31, 2009.All inter-company balances and transactions have been eliminated. b. Development stage company The Company is a development stage company as defined by ASC 915-10 “Development Stage Entities”.The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced. All losses accumulated since inception has been considered as part of the Company's development stage activities. c.Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. d.Discount on debt The Company allocated the proceeds received from convertible debt instruments between the underlying debt instruments and has recorded the conversion feature as a liability in accordance with paragraph 815-15-25-1 of the FASB Accounting Standards Codification. The conversion feature and certain other features that are considered embedded derivative instruments, such as a conversion reset provision have been recorded at their fair value within the terms of paragraph 815-15-25-1 of the FASB Accounting Standards Codification as its fair value can be separated from the convertible note and its conversion is independent of the underlying note value. The conversion liability is marked to market each reporting period with the resulting gains or losses shown on the Statement of Operations. 11 e.Derivative instruments The Company evaluates its convertible debt, warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for in accordance with paragraph 810-10-05-4 of the FASB Accounting Standards Codification and paragraph 815-40-25 of the FASB Accounting Standards Codification. The result of this accounting treatment is that the fair value of the embedded derivative is marked-to-market each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the Statement of Operations as other income or expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. In circumstances where the embedded conversion option in a convertible instrument is required to be bifurcated and there are also other embedded derivative instruments in the convertible instrument that are required to be bifurcated, the bifurcated derivative instruments are accounted for as a single, compound derivative instrument. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Equity instruments that are initially classified as equity that become subject to reclassification are reclassified to liability at the fair value of the instrument on the reclassification date. Derivative instrument liabilities will be classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument is expected within 12 months of the balance sheet date. f.Fair value of financial instruments The Company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments.Paragraph 820-10-35-37 establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America (U.S. GAAP), and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, Paragraph 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs.The three (3) levels of fair value hierarchy defined by Paragraph 820-10-35-37 are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. The carrying amounts of the Company’s financial assets and liabilities, such as cash, prepaid expenses, accounts payable and accrued expenses, approximate their fair values because of the short maturity of these instruments. The Company’s notes payable approximates the fair value of such instrument based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangement at December 31, 2010 and 2009. The Company revalues its derivative liability at every reporting period and recognizes gains or losses in the consolidated statement of operations that are attributable to the change in the fair value of the derivative liability.The Company has no other assets or liabilities measured at fair value on a recurring basis. 12 g.Revenue recognition The Company applies paragraph 605-10-S99-1 of the FASB Accounting Standards Codification for revenue recognition.The Company will recognize revenue when it is realized or realizable and earned.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. hStock-based compensation for obtaining employee services The Company accounts for equity instruments issued to employees and directors pursuant to paragraphs 718-10-30-6 of the FASB Accounting Standards Codification, whereby all transactions in which services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more readily measurable. The measurement date used to determine the fair value of the equity instrument issued is the earler of the date on which the performance is complete or the date on which it is probably that performance will occur. The Company’s policy is to recognize compensation cost for awards withservice conditions and when applicable a graded vesting schedule on a straight-line basis over the requisite service period for the entire award. i. Equity instruments issued to parties other than employees for acquiring goods or services The Company accounts for equity instruments issued to parties other than employees for acquiring goods or services under guidance of section 505-50-30 of the FASB Accounting Standards Codification (“FASB ASC Section 505-50-30”).Pursuant to FASB ASC Section 505-50-30, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable.The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. Recently Issued Accounting Pronouncements In January 2010, the FASB amended guidance now codified as FASB ASC Topic 810, “Consolidation.” FASB ASC Topic 810 changes the accounting and reporting for minority interests, which will be re-characterized as non-controlling interests and classified as a component of equity. The amendment of FASB ASC Topic 810-10 establishes the accounting and reporting guidance for non-controlling interests and changes in ownership interests of a subsidiary. FASB ASC Topic 810 is effective for us on a prospective basis for business combinations with an acquisition date beginning in the first quarter of fiscal year 2010. The adoption of FASB ASC Topic 810 as amended did not have an impact on our consolidated financial statements. In January 2010, the FASB amended its guidance now codified as FASB ASC Topic 505-20, “Equity – Stock Dividends and Stock Splits,” to clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a limit on the amount of cash that will be distributed is not a stock dividend for purposes of applying Topics 505 and 260. These provisions of FASB ASC Topic 505 are effective for interim and annual periods ending after December 15, 2009 and, accordingly, are effective for us for the current fiscal reporting period. The adoption of this pronouncement did not have an impact on our financial condition or results of operations as we do not currently have distributions that allow shareholders such an election. 13 In January 2010, the FASB issued authoritative guidance which requires new disclosures and clarifies existing disclosure requirements for fair value measurements. Specifically, the changes require disclosure of transfers into and out of “Level 1” and “Level 2” (as defined in the accounting guidance) fair value measurements, and also require more detailed disclosure about the activity within “Level 3” (as defined) fair value measurements. This guidance is effective for interim and annual reporting periods beginning after December 15, 2009, with the exception of the disclosures about purchases, sales, issuances and settlements of Level 3 assets and liabilities, which is effective for fiscal years beginning after December 15, 2010. As this guidance only requires expanded disclosures, the adoption did not impact the Company’s consolidated financial position, results of operations or cash flows. In December 2010, the FASB issued amendments that modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. These amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted. The adoption of this guidance is not expected to have a significant impact on the Company’s consolidated financial position, results of operations or cash flows. A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies. Because of the tentative and preliminary nature of these proposed standards, management has not determined whether implementation of such proposed standards would be material to our consolidated financial statements. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable because we are a smaller reporting company. 14 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CAR CHARGING GROUP, INC. (A Development Stage Company) December 31, 2010 and 2009 Index to Financial Statements FINANCIAL STATEMENTS Page # Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statement of Stockholders’ Deficit F-3 Consolidated Statements of Cash Flows F-4 Notes to the Consolidated Financial Statements F-5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Car Charging Group, Inc. and Subsidiaries (A development stage company) We have audited the accompanying consolidated balance sheet of Car Charging Group, Inc. and Subsidiaries, a development stage company, (the “Company”)as of December31, 2010 and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements of Car Charging Group, Inc. and Subsidiaries as of December31, 2009 were audited by other auditors, whose report dated April15, 2010, expressed an unqualified opinion and included an explanatory paragraph regarding the Company’s ability to continue as a going concern. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Car Charging Group, Inc. and subsidiaries as of December31, 2010and, and the consolidated results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company had an accumulated deficit of $12,510,742 at December 31, 2010, and had a net lossof $5,709,559,and cash used in operations of $1,503,508 for the year then ended. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Goldstein Schechter Koch P.A. Goldstein Schechter Koch P.A. April 12, 2011 Coral Gables, Florida REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Car Charging Group, Inc. (A development stage company) Miami Beach, Florida We have audited the accompanying consolidated balance sheet of Car Charging Group, Inc., a development stage company, (the “Company”) as of December 31, 2009 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the period from September 3, 2009 (inception) through December 31, 2009. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Car Charging Group, Inc. as of December 31, 2009 and the results of its operations and its cash flows for the period from September 3, 2009 (inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company had an accumulated deficit at December 31, 2009, and had a net loss and net cashed used in operations for the period from September 3, 2009 (inception) through December 31, 2009, respectively. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey April 15, 2010 CAR CHARGING GROUP, INC. (A Development Stage Company) Consolidated Balance Sheets December 31, ASSETS Current Assets: Cash $ $ Inventory - Prepaid expenses and other current assets Total current assets OTHER ASSETS: Deposits EV Charging Stations (net of accumulated depreciation of$11,242 and $0, respectively) - Office and computer equipment (net of accumulated depreciation of $5,373 and $441, respectively) Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Accrued interest Current maturities of Convertible notes payable, net of discount of $15,614 - Total current liabilities Convertible notes payable, net of discount of $0and$43,247 and current maturities - Derivative liabilities Total liabilities Stockholders' Deficit: Series A Convertible Preferred stock: $0.001 par value; 20,000,000 shares authorized and designated as Series A; 10,000,000 shares issued and outstanding Common stock: $0.001 par value;500,000,000 shares authorized; 1,796,817 and 1,456,484 shares issued and outstanding, respectively Additional paid-in capital Deficit Accumulated in Development Stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the consolidated financial statements. F-1 CAR CHARGING GROUP, INC. (A Development Stage Company) Consolidated Statements of Operations For the Year Ended December 31, 2010 For the Period from September 3,2009 (Inception) to December 31,2009 For the Period from September 3, 2009 (Inception) to December 31,2010 Revenues $ - $ - $ - Operating expenses: Compensation Other operating expenses General and administrative Total operating expenses Loss from operations ) ) ) Other income (expense): Interest expense, net ) ) Gain (loss) on change in fair value of derivative liability ) ) Total other income (expense) ) ) Loss before income taxes ) ) ) Income tax provision - - - Net loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the consolidated financial statements. F-2 CAR CHARGING GROUP, INC. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit For the Period from September 3, 2009 (inception) to December 31, 2010 Common Stock Preferred Shares Preferred Amount Shares Amount Additional Paid-in Capital Deficit Accumulated in the Development Stage Total Stockholders' Deficit Balance at September 3, 2009 (Inception) - $ - $ $ ) $ - $ - Reverse acquisition adjustment ) ) Sale of common (net of derivative liability of warrants of $586,535) Reverse Split 1:50 ) Net loss ) ) Balance at December 31, 2009 10,000,000 ) ) Common stock issued for debt to founders Common stock issued for services Common stock issued forconversion of convertible notes (net of derivative liability for conversion feature of $ 552,872) Sale of common stock with warrants attached (net of derivative liability on 3,833 warrants of $ 75,839) ) ) Common stock issued for cash Warrants issued for services Reverse split 1:50 ) Netloss ) ) Balance at December 31, 2010 $ ) $ ) See accompanying notes to the consolidated financial statements. F-3 CAR CHARGING GROUP, INC. (A Development Stage Company) Consolidated Statements of Cash Flows For the Year Ended December 31, 2010 For the Period from September 3, 2009 (Inception) to December 31,2009 For the Period from September 3, 2009 (Inception) to December 31,2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of discount on convertible notes payable Change in fair value of derivatives liability ) Common stock and warrants issued for services - Changes in operating assets and liabilities: Inventory - ) ) Prepaid expenses and other current assets ) ) Deposits ) ) ) Accounts payable and accrued expenses ) Accrued interest Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of office and computer equipment ) ) ) Purchase of Electric Charging Stations ) - ) Net Cash Used in Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable - Sale of common stock, net of issuing costs Net Cash Provided By Financing Activities NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW ACTIVITIES – Cash Paid For: Interest expenses $
